Exhibit 10.2

 

FORM OF

 

THE BON-TON STORES, INC.

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement dated as of August 25, 2014 (“Agreement”), is
between The Bon-Ton Stores, Inc. (the “Company”) and Kathryn Bufano (“Grantee”).

 

1.                                      Definitions.  As used herein:

 

(a)                                 “Committee” means the Human Resources and
Compensation Committee of the Board of Directors of the Company, or such other
committee as may be designated by the Board of Directors pursuant to the Plan.

 

(b)                                 “Date of Grant” means August 25, 2014, the
date on which the Company awarded the Restricted Stock (the “Award”).

 

(c)                                  “Employment Agreement” means the Employment
Agreement between Grantee and the Company dated July 28, 2014 and effective as
of August 25, 2014, as amended from time to time.

 

(d)                                 “Forfeiture Date” means any date during the
Restricted Period on which Grantee’s employment with the Company or an Affiliate
of the Company terminates for any reason other than (i) Death; (ii) Disability
or Incapacity (as defined in the Employment Agreement), (iii) Grantee’s
resignation for Good Reason (as defined in the Employment Agreement), or
(iv) Grantee’s discharge without Cause (as defined in the Employment Agreement).
For purposes of this Agreement, “Affiliate” shall mean a corporation that is a
parent corporation or a subsidiary corporation with respect to the Company
within the meaning of Section 424(e) or (f) of the Internal Revenue Code of
1986, as amended (the “Code”).

 

(e)                                  “Plan” means The Bon-Ton Stores, Inc. 2009
Omnibus Incentive Plan, as may be amended from time to time.

 

(f)                                   “Restricted Period” with respect to any
shares of Restricted Stock (as hereinafter defined) means the period beginning
on the Date of Grant and ending on the Vesting Date for such shares.

 

(g)                                  “Vesting Date” means the earlier of:
(i) the date of Grantee’s termination of employment by reason of (A) Death;
(B) Disability or Incapacity (as defined in the Employment Agreement),
(C) Grantee’s resignation for Good Reason (as defined in the Employment
Agreement), or (D) Grantee’s discharge without Cause (as defined in the
Employment Agreement), and (ii) the date or dates set as upon which the
Restricted Stock shall vest.

 

All other capitalized terms used herein shall have the meaning set forth in the
Plan except to the extent the context clearly requires otherwise. This Agreement
is intended to be consistent with

 

--------------------------------------------------------------------------------


 

the terms of the Plan and is subject in all regards to the terms of the Plan. In
any case where there is a conflict between the terms of this Agreement and the
terms of the Plan, the conflict shall be resolved in favor of the Plan.

 

Notwithstanding anything contained in this Agreement or the Plan documents to
the contrary, it is expressly agreed and understood that all of the Grantee’s
then unvested Restricted Stock granted pursuant to this Agreement shall
immediately vest in full in the event Grantee’s employment with the Company is
terminated without Cause (as defined in the Employment Agreement), Grantee
resigns for Good Reason (as defined in the Employment Agreement), Grantee’s
employment is terminated due to Death, or Grantee’s employment is terminated due
to Disability or Incapacity (as defined in the Employment Agreement).

 

2.                                      Grant of Restricted Stock.  Subject to
the terms and conditions set forth herein and in the Plan, the Company grants to
Grantee 175,000 shares of the Company’s Common Stock, par value $.01 (the
“Restricted Stock”). The Restricted Stock shall vest as follows: (a) 87,500
shares of the Restricted Stock shall vest on the date that is two years
following the Date of Grant; and (c) 87,500 shares of the Restricted Stock shall
vest on the date that is three years following the Date of Grant.

 

3.                                      Restrictions on Restricted Stock. 
Subject to the terms and conditions set forth herein and in the Plan, Grantee
shall not be permitted to sell, transfer, pledge or assign any Restricted Stock
during such shares’ Restricted Period.

 

4.                                      Lapse of Restrictions.  Subject to the
terms and conditions set forth herein and in the Plan, the restrictions on
Restricted Stock set forth in Paragraph 3 shall lapse on such shares’ applicable
Vesting Date; provided, however, that on such Vesting Date Grantee is, and has
continuously been, an employee of the Company or an Affiliate of the Company
during such shares’ Restricted Period.

 

5.                                      Forfeiture of Restricted Stock.  Subject
to the terms and conditions set forth herein and in the Plan, if Grantee’s
employment with the Company or an Affiliate of the Company terminates during the
Restricted Period for any reason other than (i) Death, (ii) Disability or
Incapacity (as defined in the Employment Agreement), (iii) Grantee’s resignation
for Good Reason (as defined in the Employment Agreement), or (iv) Grantee’s
discharge without Cause (as defined in the Employment Agreement), Grantee shall
forfeit any Restricted Stock still subject to restrictions as of the Forfeiture
Date. Upon a forfeiture of any shares of Restricted Stock as provided in this
Paragraph 5, the shares of Restricted Stock so forfeited shall be reacquired by
the Company without consideration.

 

6.                                      Rights of Grantee.  Except for the
restrictions set forth in Paragraph 3, during the Restricted Period Grantee
shall have all of the rights of a shareholder with respect to the Restricted
Stock, including the right to vote the Restricted Stock to the same extent that
such shares could be voted if they were not subject to the restrictions set
forth in this Agreement. Any cash dividends payable with respect to the
Restricted Stock during the Restricted Period shall be paid to Grantee. Any
extraordinary dividends or dividends that are in the nature of a distribution of
shares or are otherwise equivalent to a stock split, shall be subject to the
same restrictions as apply to the Restricted Stock with respect to which such
extraordinary dividends or shares were

 

2

--------------------------------------------------------------------------------


 

issued and shall be forfeited in accordance with Paragraph 5 unless the
restrictions lapse in accordance with Paragraph 4.

 

7.                                      Change of Control of the Company.  In
the event of a Change of Control, if any equity awards are not converted or
replaced as a result of a Change of Control, all of Grantee’s then unvested
Restricted Stock awarded herein will automatically vest in full.

 

8.                                      Notices. Any notice to be given to the
Company shall be addressed to the General Counsel of the Company at its
principal executive office, and any notice to be given to Grantee shall be
addressed to Grantee at the address then appearing on the personnel records of
the Company or the Affiliate of the Company by which he or she is employed, or
at such other address as either party hereafter may designate in writing to the
other. Any such notice shall be deemed to have been duly given when personally
delivered, sent by recognized courier service, or by other messenger, or when
deposited in the United States mail, addressed as aforesaid, registered or
certified mail, and with proper postage and registration or certification fees
prepaid.

 

9.                                      Securities Laws. The Committee may from
time to time impose any conditions on the Restricted Stock as it deems necessary
or advisable to ensure that all rights granted under the Plan satisfy the
conditions of Rule 16b-3 promulgated pursuant to the Securities Exchange Act of
1934, as amended.

 

10.                               Delivery of Shares. Upon a Vesting Date, the
Company shall notify Grantee (or Grantee’s personal representative, heir or
legatee in the event of Grantee’s Death) that the restrictions on the Restricted
Stock have lapsed, and shall, without payment from Grantee for such Restricted
Stock, upon such Grantee’s request deliver a certificate for such Restricted
Stock without any legend or restrictions, except for such restrictions as may be
imposed by the Committee, in its sole judgment, under Paragraph 9, provided that
no certificates for shares will be delivered to Grantee (or to his or her
personal representative, heir or legatee) until appropriate arrangements have
been made with the Company for the withholding of any taxes which may be due
with respect to such shares. The Company may condition delivery of certificates
for shares upon the prior receipt from Grantee of any undertakings which it may
determine are required to assure that the certificates are being issued in
compliance with federal and state securities laws. The right to payment of any
fractional shares shall be satisfied in cash, measured by the product of the
fractional amount times the Fair Market Value of a share on the Vesting Date.

 

11.                               Status of Restricted Stock. The Restricted
Stock is intended to constitute property that is subject to a substantial risk
of forfeiture during the Restricted Period, and subject to federal income tax in
accordance with section 83 of the Code. Section 83 generally provides that
Grantee will recognize compensation income with respect to the Restricted Stock
on such Restricted Stock’s Vesting Date in an amount equal to the then fair
market value of the shares for which restrictions have lapsed. Alternatively,
Grantee may elect, pursuant to Section 83(b) of the Code, to recognize
compensation income for all or any part of the Restricted Stock at the Date of
Grant in an amount equal to the fair market value of the Restricted Stock
subject to the election on the Date of Grant. Such election must be made within
30 days of the Date of Grant and Grantee shall immediately notify the Company if
such an election is made. Grantee should consult his or her tax advisors to
determine whether a Section 83(b) election is appropriate.

 

3

--------------------------------------------------------------------------------


 

12.                               Administration. This Award has been granted
pursuant to and is subject to the terms and provisions of the Plan. All
questions of interpretation and application of the Plan and this Award shall be
determined by the Committee. The Committee’s determination shall be final,
binding and conclusive.

 

13.                               Award Not to Affect Employment. Nothing herein
contained shall affect the right of the Company or any Affiliate to terminate
Grantee’s employment, services, responsibilities, duties, or authority to
represent the Company or any Affiliate at any time for any reason whatsoever.

 

14.                               Withholding of Taxes. Whenever the Company
proposes or is required to deliver or transfer shares in connection with this
Award, the Company shall have the right to (a) require Grantee to remit to the
Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for such shares or (b) take whatever action it deems
necessary to protect its interest with respect to tax liabilities.

 

15.                               Governing Law. The validity, performance,
construction and effect of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflicts
of law.

 

16.                               Entire Agreement. This Agreement is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

[Signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.

 

 

THE BON-TON STORES, INC.

 

 

 

By:

/s/ Tim Grumbacher

 

 

Tim Grumbacher,

 

 

Chairman of the Board of Directors

 

 

 

 

 

Grantee:

 

 

 

/s/ Kathryn Bufano

 

Kathryn Bufano

 

5

--------------------------------------------------------------------------------